Filed 7/28/22 P. v. Torres CA2/6

NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                   2d Crim. No. B314611
                                                             (Super. Ct. No. KA113626)
 Plaintiff and Respondent,                                     (Los Angeles County)

 v.

 VENTURA TORRES,

      Defendant and Appellant.


      Ventura Torres appeals the judgment entered after a jury
convicted him of first degree willful, deliberate and premeditated
murder (Pen. Code,1 §§ 187, subd. (a), 189). The trial court
sentenced him to 25 years to life in state prison. Appellant raises
claims of insufficient evidence and evidentiary, prosecutorial, and
cumulative error. We affirm.




       All statutory references are to the Penal Code unless
         1

otherwise stated.
                    STATEMENT OF FACTS
      Appellant and victim Kassandra Salvador began dating in
2010. In 2013 or 2014, appellant began living with Salvador and
her parents Cecelia and Marido. Appellant was given his own
keys to the residence, which is equipped with video surveillance
cameras and a security door that required the use of two different
keys.
      In July 2016, appellant moved out of Salvador’s house at
her request because she “need[ed] space.” Salvador subsequently
began dating her coworker David Ortiz but maintained contact
with appellant. On one occasion, Salvador and Ortiz were sitting
in Salvador’s vehicle across the street from Ortiz’s residence
when appellant parked nearby in his blue Ford Focus. On
another occasion, Salvador and Ortiz were sitting on a bench
outside Ortiz’s house when Ortiz saw a blue hatchback in the
intersection that looked like appellant’s vehicle. Ortiz asked
Salvador if the global positioning service (GPS) setting on her
phone was on and she was being followed. Salvador discovered
that her GPS setting was activated and Ortiz told her to turn it
off.
      On the evening of September 17, Salvador and Ortiz
finished their work shifts and smoked marijuana together.
Before they went their separate ways, Salvador told Ortiz she
was going to the beach to relax. At 10:30 p.m., Salvador and
Ortiz communicated via text messages about their evening.
      Instead of going to the beach, Salvador drove to the
apartment where appellant was living with his sister and
mother. At 7:46 p.m., they recorded a sex video. As depicted on
video surveillance cameras, appellant and Salvador subsequently
went to a liquor store and take-out restaurant and then returned




                                2
to appellant’s apartment. Salvador left at approximately 10:15
p.m., arrived at her residence at approximately 10:35 p.m., and
immediately entered the house and went upstairs.
       At 10:34 p.m. appellant left his apartment, drove his
mother’s car to a street near Salvador’s house, and parked. A
neighbor’s surveillance video shows appellant walking towards
Salvador’s house and arriving at her vehicle. Appellant remained
in or near the vehicle for about 15 minutes, then walked back to
his mother’s vehicle and drove back to his apartment complex.
Instead of driving into the complex’s parking lot, he parked
outside on the street.
       At about 2:49 a.m., appellant returned to his mother’s car
and drove back to the vicinity of Salvador’s house. As before, he
parked on a different street and walked to the residence. This
time appellant entered the locked residence with his keys, went
up the stairs to Salvador’s locked bedroom (which he also opened
with his keys), and entered the room at approximately 3:43 a.m.
Appellant had a black sock on one foot, a white glove on one
hand, and was holding what appeared to be another black sock in
his other hand. At 4:38 a.m., while appellant was still in
Salvador’s room, he used her phone to send Cecelia a text
message stating “I gotta get to work early today.”
       At 4:41 a.m., appellant left the house carrying Salvador’s
purse. He went to Salvador’s car, drove it for approximately half
a mile, then parked and abandoned it. At 7:39 a.m., he arrived
back at his apartment complex in his mother’s vehicle.
       At approximately 8:40 a.m., Cecelia went to Salvador’s
bedroom and unlocked the door to make sure she had not left any
lights on. Salvador was lying on the bed on her back and was not
breathing. Cecelia administered CPR while Marido called 911.




                               3
Salvador was declared dead after paramedics arrived. Although
Salvador did not have any immediately visible injuries when her
body was discovered, an autopsy subsequently revealed she had
been strangled to death. A broken nail from Salvador’s left ring
finger was found on the floor near her body. Her vehicle was
found later that day about a half-mile away.
       Appellant was first interviewed by detectives at the police
station later that same day. He told the detectives that he and
Salvador were separated but were “just taking a break from each
other.” He also said that neither of them was seeing anyone else
during this period of separation and claimed he was unaware of
Salvador’s relationship with Ortiz. He also recounted that
Salvador had visited him at his apartment the prior night and
that they had sex, but denied going to her house. He claimed
that he never had the keys to Salvador’s house, even when he
lived there. When asked about a scratch on his neck that looked
“fresh,” appellant claimed he had gotten it while playing with his
one-year-old niece a few days earlier. After appellant agreed to
be photographed and have his fingernails scraped, he removed
his shirt and revealed that he also had three scratches on his
chest.
       When appellant was interviewed again two days later, he
acknowledged driving to Salvador’s house shortly after she left
but claimed he only did so to ensure she made it home safely.
Appellant also revealed that he had scratch marks on his
buttocks, which he claimed to have received while having “rough
sex” with Salvador. After reviewing appellant’s Facebook
account, detectives discovered a conversation in which appellant
had asked Diana Rafael if she knew Ortiz since he was on her
friend list. After Rafael responded that she did not know




                                4
anything about Ortiz, appellant replied that he was “trying to do
some investigation.” Appellant asked Rafael to keep their
conversation confidential and she assured him she would do so.
       When appellant was interviewed for a third time, he was
shown surveillance video of the perpetrator’s face. Appellant
offered that one of Salvador’s friends had told him she “hang[s]
out with somebody . . . that looks like me.” He also claimed that
after he had followed Salvador home earlier in the night he
returned to his apartment and remained there until
approximately 8:00 a.m. the next morning. When confronted
with the surveillance video showing him leaving the apartment
complex at approximately 2:49 a.m., he replied that he “might
have” gone on a walk but did not remember doing so. He then
added that he drove out of the complex and “just parked
somewhere” and fell asleep until he was awakened by his cell
phone alarm. Appellant also claimed he had returned the keys to
Salvador’s house, contradicting his prior statement that he never
had the keys.
       Appellant was arrested and a DNA sample was taken. A
DNA sample was also obtained from Ortiz in January 2018. The
fingernail found in Salvador’s room was tested and found to
contain a mixture of DNA from three contributors. Salvador and
Ortiz were identified as possible contributors, but appellant was
excluded. Appellant and Salvador were determined to be
contributors of a mixture of DNA found on the other fingernails
on Salvador’s left hand, while Ortiz was excluded. Appellant was
also determined to be a possible contributor of DNA found on
Salvador’s cell phone.
       An expert in cellular telephone analysis and site mapping
testified that appellant’s cell phone connected to towers near




                                5
Ortiz’s residence on five separate dates from August 29 to
September 14, 2016. Appellant and Salvador’s phones both
connected to cell towers near Ortiz’s house from 11:30 a.m. to
11:51 a.m. on September 1, 2016, from 11:04 p.m. to 11:51 p.m.
on September 6, 2016, and at 9:42 a.m. on September 7.
Appellant’s phone also connected to towers near Salvador’s home
at 11:03 and 11:04 p.m. on the night of the murder.
                           DISCUSSION
                                  I.
                    Sufficiency of the Evidence
       Appellant contends that his conviction of willful, deliberate,
and premeditated murder must be reversed because the evidence
is insufficient to prove he acted with premeditation. We are not
persuaded.
       In reviewing claims of insufficient evidence, we “‘“‘must
review the whole record in the light most favorable to the
judgment to determine whether it contains substantial
evidence—i.e., evidence that is credible and of solid value—from
which a rational trier of fact could have found the defendant
guilty beyond a reasonable doubt.’”’” (People v. Nguyen (2015) 61
Cal.4th 1015, 1054-1055.) We “presume in support of the
judgment the existence of every fact the jury could reasonably
have deduced from the evidence.” (People v. Zamudio (2008) 43
Cal.4th 327, 357.) “A reversal for insufficient evidence ‘is
unwarranted unless it appears “that upon no hypothesis
whatever is there sufficient substantial evidence to support’” the
jury’s verdict.” (Ibid.)
       Appellant was convicted of first degree willful, deliberate
and premeditated murder. “‘“‘In this context, “premeditated”
means “considered beforehand,” and “deliberate” means “formed




                                 6
or arrived at or determined upon as a result of careful thought
and weighing of considerations for and against the proposed
course of action.”’” [Citation.] ‘“An intentional killing is
premeditated and deliberate if it occurred as the result of
preexisting thought and reflection rather than unconsidered or
rash impulse.’” [Citations.] “The true test is not the duration of
time as much as it is the extent of the reflection. Thoughts may
follow each other with great rapidity and cold, calculated
judgment may be arrived at quickly . . . .” [Citation.]’ [Citation.]”
(People v. Morales (2020) 10 Cal.5th 76, 88.)
       Our Supreme Court has identified three categories of
evidence relevant to establishing deliberation and premeditation.
(People v. Anderson (1968) 70 Cal.2d 15, 26-27; People v. Brooks
(2017) 3 Cal.5th 1, 58-59; People v. Houston (2012) 54 Cal.4th
1186, 1216.) The categories include events occurring before the
killing that indicate planning, motive to kill, and manner of
killing that reflects a preconceived design to kill. (Anderson, at
pp. 26-27.) The factors are neither exclusive nor invariably
determinative. (Brooks, at p. 59; Houston, at p. 1216.) Evidence
of each category is not required to affirm a judgment of first
degree murder. (People v. Mejia (2012) 211 Cal.App.4th 586,
605.) The factors are merely a guide in determining whether the
evidence supports an inference that the killing occurred as a
result of preexisting reflection rather than a rash impulse.
(Brooks, at p. 59.)
       The evidence is sufficient to support the jury’s finding that
appellant acted with premeditation in murdering Salvador, i.e.,
that he “acted deliberately and according to a ‘preconceived
design’ rather than from a rash impulse.” (People v. Brooks,
supra, 3 Cal.5th at p. 59.) Appellant’s assertions to the contrary




                                  7
disregard the standard of review, which requires us to view the
evidence in the light most favorable to the judgment. (People v.
Nguyen, supra, 61 Cal.4th at pp. 1054-1055.)
        Several hours prior to the murder, appellant drove to a
street near Salvador’s house, parked, and walked to the residence
to see if her car was there. When he returned a few hours later
he parked on a different street, took off his shoes, covered his
hands with gloves and a sock, and attempted to obscure his face
from video surveillance cameras. When he arrived at the
residence, it took him approximately 90 seconds to unlock the
front doors. He then entered the house, walked upstairs, and
used his key to unlock Salvador’s bedroom door. This planning
activity supports the finding that appellant acted with
premeditation. (People v. Morales, supra, 10 Cal.5th at p. 89;
People v. Disa (2016) 1 Cal.App.5th 654, 665.)
        Prior to the murder, appellant also followed Salvador and
repeatedly called and texted her because he was jealous she was
romantically involved with someone else. He also told his sister
he was distraught over Salvador’s involvement with Ortiz and
began investigating Ortiz. This evidence demonstrates that
appellant had a motive for the killing. (See, e.g., People v.
Brooks, supra, 3 Cal.5th at pp. 59-60 [evidence of motive
sufficient where defendant monitored victim’s whereabouts and
suspected she was “cheating on him”]; People v. Disa, supra, 1
Cal.App.4th at p. 666 [motive established by evidence that
defendant was jealous and depressed about the end of his
relationship with the victim and her involvement with someone
else].)
        The manner of killing—a strangulation—also plainly
supports the jury’s finding of premeditation. (People v.




                                8
Quintanilla (2020) 45 Cal.App.5th 1039, 1064; People v.
Shamblin (2015) 236 Cal.App.4th 1, 10-11.) Moreover, after
strangling Salvador appellant took her purse, drove her car away,
and sent her mother a text from Salvador’s phone in an effort to
delay the discovery of her body. These actions indicate that
appellant was “not possessed by a sudden rage, but was acting in
the course of [a] premeditated killing[].” (People v. Cage (2015)
62 Cal.4th 256, 277.) Appellant’s claim that the evidence is
insufficient to prove he committed a premeditated killing thus
fails.
                                  II.
                       Exclusion of Evidence
       Appellant contends the trial court erred in excluding
evidence that Salvador’s parents were unable to identify him in a
screenshot of surveillance video from their residence. He also
faults the court for granting the prosecution’s motion to exclude
the testimony of a proposed defense identification expert.
       Trial court rulings on the admissibility of evidence are
reviewed for an abuse of discretion. (People v. Thomas (2021) 64
Cal.App.5th 924, 970.) Under this standard, “‘a trial court’s
ruling with not be disturbed, and a reversal of the judgment is
not required, unless the trial court exercised its discretion in an
arbitrary, capricious, or patently absurd manner that resulted in
a manifest miscarriage of justice.’” (People v. Hovarter (2008) 44
Cal.4th 983, 1004.) As we shall explain, no such showing is made
here.
       a. Non-identification Evidence
       When Salvador’s parents were separately interviewed by
the police, each was shown a screenshot taken from surveillance
video depicting a person wearing a hoodie. Cecelia said she “did




                                9
not recognize the person in the photo” and added “I don’t think
that’s [appellant], because [his] hair is different.” Marido said he
“did not know who was depicted in the photograph.” After
appellant was arrested, detectives told Salvador’s parents that
appellant “obviously looks like the person in the video.” When
Salvador’s parents were subsequently shown the surveillance
video from which the screenshot was taken, the detectives asked
if “that look[s] like somebody you know by the way he walks.”
Both parents then positively identified appellant as the
individual depicted in the video.
       Prior to trial, appellant moved to exclude Cecelia and
Marido’s identifications of appellant on the ground they were the
result of an unduly suggestive procedure. Defense counsel
asserted, however, that the evidence of Cecelia and Marido’s
inability to identify appellant from the screenshot was not
“tainted” by the suggestive procedure and was thus admissible.
       Following a hearing, the court concluded that the entire
identification procedure was unreliable and unduly suggestive
and that “either all of the identifications come in or none of them
come in.” The court reasoned that initially showing Salvador’s
parents a screenshot rather than the video affected the reliability
of the information elicited (i.e., their inability to identify
appellant), such that the showing of the screenshot and video
were “tied part and parcel.” Accordingly, the court excluded all of
the evidence relating to Cecelia and Marido’s identification of, or
inability to identify, appellant as the person depicted in the
images they viewed.
       The court did not abuse its discretion. The non-
identification evidence relating to the screenshot, which the court
accurately characterized as “not a great picture” and “not a fair




                                10
photo,” was inadmissible hearsay. (See Evid. Code, § 1200, subd.
(a); People v. Cuevas (1995) 12 Cal.4th 252, 263.)2 As the People
note, the evidence was not admissible as lay opinion testimony
because the jurors were capable of reviewing the surveillance
videos and deciding for themselves whether appellant was the
individual depicted therein. (See United States v. Jadlowe (1st
Cir. 2010) 628 F.3d 1, 24.) The court also noted it would be
incongruous to place Cecelia and Marido in the position of
testifying that they could not identify appellant from a
screenshot, yet preclude them from testifying that they were able
to identify him in the surveillance video from which the
screenshot was taken.
       Appellant’s citations to People v. Gordon (1990) 50 Cal.3d
1223, and Bennett v. State (Miss. Ct. App. 2000) 757 So.2d 1074,
are unavailing. Gordon involved two separate identification
procedures that were unconnected to each other, while Bennett
involved a single viewing of a video recording. (Gordon, at pp.
1242-1243; Bennett, at pp. 1075-1077.) Here, the trial court did
not abuse its discretion in finding that the identification
procedure involving the screenshot was “tied part and parcel” to
the identification procedure involving the video.
       For the first time on appeal, appellant also claims that the
court’s ruling forced him to surrender one constitutional right for
the assertion of another and violated his constitutional right to a
defense. These claims were not raised below and are thus


      2Although the trial court did not exclude the evidence as
inadmissible hearsay, it is well-settled “‘“ that a ruling or
decision, itself correct in law, will not be disturbed on appeal
merely because given for a wrong reason.”’” (People v. Turner
(2020) 10 Cal.5th 786, 807.)




                                11
forfeited. (People v. Brooks, supra, 3 Cal.5th at p. 50.) In any
event, “the routine application of provisions of the state Evidence
Code law does not implicate a criminal defendant’s constitutional
rights.” (People v. Jones (2013) 57 Cal.4th 899, 957.)
       Even if the court had erred in excluding the non-
identification evidence, the error would be harmless. As we have
noted, the jurors could observe the video evidence and decide for
themselves whether appellant was the individual depicted
therein. Moreover, the independent evidence of appellant’s guilt
was overwhelming and appellant’s attempts to demonstrate
otherwise are unavailing. Any error in excluding the evidence
that Cecelia and Marido could not identify appellant from the
screenshot of the video surveillance was thus harmless regardless
of the standard of review.
       b. Proposed Defense Identification Expert
       Prior to trial, the prosecution moved to exclude the
testimony of Dr. Roger La Jeunesse, Ph.D., a proposed expert
witness for the defense. La Jeunesse’s curriculum vitae, a draft
of his report entitled “Video Analysis of Surveillance Video,” and
attachments to the report were included as exhibits. La
Jeunesse, a retired anthropology professor, stated in his draft
report that he had compared certain images from the surveillance
video with a frontal photograph of appellant, appellant’s booking
photograph, and five photographs taken by his attorney. La
Jeunesse acknowledged that comparing images from surveillance
cameras, which use infrared (IR) wavelengths rather than visible
light, with photographs is “subject to potential discrepancies”
including “‘IR haze,’ in which the outline[] of the object/person
surveilled is less distinct.” Notwithstanding these issues, La
Jeunesse opined that some features in the surveillance images




                                12
could be used for comparison, including “the relative width of the
alae” as “compared with the overall length of the nose, the shape
or contour of the apex,” and whether the nostrils were visible
“when the subject’s head is deflected downward.” After making
these comparisons, La Jeunesse opined that appellant’s nose did
not match that of the person depicted in the surveillance video.
       At the Evidence Code section 402 hearing on the
prosecution’s motion, La Jeunesse testified that his area of
specialty was “forensic anthropology” in which he identified
human remains by analyzing “images, photos, [and] pictures for
purposes of identification.” Although he had received no training
in lighting or video surveillance technology, he asserted that
“images of the face is [sic] an anthropologic issue.” Here, La
Jeunesse took seven frames from the surveillance video to
compare to the still photographs of appellant. He then devised a
“nasal index” showing the relative width of the individual’s nose
compared to its length, “the apex . . . [and] tip of the nose,” and
“the degree to which the nostrils flared” when viewed from the
front. After comparing the images, La Jeunesse opined that
appellant’s nose was inconsistent with the nose of the individual
depicted in the surveillance video. He acknowledged that the
images taken from the surveillance video were blurry, yet offered
that “it’s the nature of the game I’m working with.”
       Under cross-examination by the trial court, La Jeunesse
conceded that he had not compared two of appellant’s
photographs to determine if they had the same nasal proportions
or ratios even though the depicted angles of the face were
different. La Jeunesse went on to concede that due to “error” the
ratios he identified for each of the seven photographs were not
the same.




                                13
       La Jeunesse also agreed that in one of the photographs
appellant’s nose appeared “very short because [his] head is
down,” while in another photograph his nose looked “very long
because the face is up.” He did not answer when asked if he
could tell whether the person depicted in the two photographs
was the same person based on the nasal ratios, but conceded that
the ratios would “have to be the same” to validate a comparison
to other images. He also acknowledged that he had no idea if or
how the type of lens on a camera might affect facial contours or
proportions, and that there was a “possibility” the camera’s lens
could have such effects. La Jeunesse agreed with the court that
the images derived from the surveillance video were small and
“highly pixilated.” He also conceded that he could not see the
edge of the individual’s nose in one of the image and was merely
“speculating where they are [sic].”
       At the conclusion of the hearing, the trial court granted the
motion to exclude La Jeunesse’s testimony. The court reasoned
among other things that La Jeunesse had admitted he did not
know whether a change in the camera lens would “affect the
proportion, shape or contour of a nose, which was the entire basis
of his opinion.” The court also noted that La Jeunesse “could not
indicate what the margin of error is or if one has ever been
established related to these comparisons” and that he could
merely state that the nasal propositions in the photographs of
appellant were “probably” the same. The court further noted that
the images taken from the video surveillance were too unclear to
provide sufficient information regarding the shape and contour of
the depicted individuals’ nose, and that La Jeunesse had
conceded he was unable to determine the width of the nose. The
court found that “what [La Jeunesse] has relied upon and his




                                14
expertise and comparison are unreliable, speculative and he does
not have the expertise and it does not rise to the level of being
admissible.”
       The court did not abuse its broad discretion in excluding La
Jeunesse’s testimony. (People v. Tran (2020) 50 Cal.App.5th 171,
185 (Tran).) Expert testimony is admissible only if it involves a
subject “‘that is sufficiently beyond common experience that the
opinion of an expert would assist the trier of fact.’” (People v.
Eubanks (2011) 53 Cal.4th 110, 140; Evid. Code, § 801.) “‘[U]nder
Evidence Code sections 801, subdivision (b), and 802, the trial
court acts as a gatekeeper to exclude expert opinion testimony
that is (1) based on matter of a type on which an expert may not
reasonably rely, (2) based on reasons unsupported by the
material on which the expert relies, or (3) speculative.’
[Citations.]” (Tran, at p. 185.)
       The court properly exercised its gatekeeping function here
by precluding La Jeunesse from testifying. Indeed, La Jeunesse’s
proposed testimony failed on all three prongs. The cases
appellant cites in support of his claim to the contrary are
inapposite. The experts in those cases either manipulated,
enhanced, or otherwise edited the subject images to make them
easier for the jury to view, or provided insight into how the
recording medium (video versus photograph) portrayed an
individual given the circumstances in which the image was
recorded. (Tran, supra, 50 Cal.App.5th at pp. 187-189; United
States v. Alexander (5th Cir. 1987) 816 F.2d 164, 168; United
States v. Sellers (4th Cir. 1977) 566 F.2d 884, 886; United States
v. Cairns (9th Cir. 1970) 434 F.2d 643, 644.) La Jeunesse’s
proposed testimony essentially contemplated the comparisons of
images and photographs, a task that is well within the abilities of




                                15
the average juror. (United States v. Dorsey (4th Cir. 1995) 45
F.3d 809, 815; United States v. Trejo (9th Cir. 1974) 501 F.2d 138,
143.) Appellant’s claim for the first time on appeal that the
court’s ruling violated his constitutional right to present a
defense is forfeited and in any event lacks merit.
      It is also clear that any error in excluding La Jeunesse’s
testimony would not compel reversal. The evidence of appellant’s
guilt was overwhelming, and the jurors were capable of
comparing the images and photographs to determine for
themselves whether appellant was the individual depicted in the
video surveillance images. Accordingly, any error in excluding
the testimony was harmless regardless of the standard of review.
                                  III.
      Detective Shepherd’s Testimony Regarding Ortiz
      Appellant contends the court erred in allowing Los Angeles
County Sheriff’s Detective Chaffey Shepherd, one of the lead
detectives in the case, to testify he did not believe that Ortiz had
committed the murder. We are not persuaded.
      In cross-examining Detective Shepherd, defense counsel
asked a series of questions regarding the detective’s investigation
of Ortiz as a potential suspect in the case. On redirect, the
prosecutor began by stating she would begin her questioning of
Detective Shepherd “essentially where the defense left off.” The
prosecutor then asked the detective, “[H]ave you ever during the
course of this investigation up until the point where you’re sitting
here on the witness stand today suspected David Ortiz of
committing this crime?” After the court overruled appellant’s
relevance objection, Detective Shepherd replied “I still do not
believe David Ortiz did this crime” and answered “no” when
asked if he had ever believed so. The detective went on to testify




                                16
that after reviewing Salvador and Ortiz’s phone records and
interviewing appellant, he found no evidence that Ortiz had keys
to Salvador’s residence, had ever been inside the residence, or
had exhibited obsessive or stalking behavior.
       The court did not err in allowing Detective Shepherd to
testify that he did not believe Ortiz had murdered Salvador.
Although it is well-settled that “[a] witness may not express an
opinion on a defendant’s guilt” (People v. Coffman and Marlow
(2004) 34 Cal.4th 1, 77, italics added), Detective Shepherd did not
express any such opinion here. Moreover, a lay witness may
“‘testify to an opinion if it is rationally based on the witness’s
perception and if it is helpful to a clear understanding of his
testimony.’” (People v. Virgil (2011) 51 Cal.4th 1210, 1254.) “A
law enforcement officer’s testimony regarding the focus of a
criminal investigation is not considered inadmissible lay opinion.”
(People v. Dryden (2021) 60 Cal.App.5th 1007, 1027.)
       As the People correctly note, the challenged testimony was
relevant to explain Detective Shepherd’s process in eliminating
Ortiz as a suspect in the murder. In cross-examining Detective
Shepherd, defense counsel focused on the facts that the detective
did not interview Ortiz until eight days after the murder, did not
collect a DNA sample from him until 2018, waited to interview
Ortiz after his DNA was found on Salvador’s broken fingernail,
waited until July 2018 to obtain a warrant for Ortiz’s phone
records, and did not obtain Ortiz’s phone until January 2020.
Because this line of questioning suggested that Detective
Shepherd had failed to sufficiently investigate Ortiz, the
prosecution was entitled to have the detective explain why he had
ruled Ortiz out as a suspect. (See, e.g., People v. Bell (2019) 7
Cal.5th 70, 99 [by questioning detective about his failure to test




                                17
possible blood found on car, the defense “opened the door” such
that “the prosecution had a right to follow up and explain why
testing would have been futile”].) In light of the overwhelming
evidence of appellant’s guilt, it is also clear that any error in
admitting the challenged testimony was harmless regardless of
the standard of review.
                                  IV.
                        Prosecutorial Error
       In her opening statement, the prosecutor told the jury:
“[Y]ou’re not going to hear Kassandra come into this courtroom,
take the stand and testify like you will other witnesses, but she
will speak to you throughout this trial. She’s going to tell you
through a journal entry that she had been with [appellant] for six
years and she was conflicted after the six years about what she
wanted to do with their relationship.” The prosecutor proceeded,
without objection, to read several of Salvador’s journal entries
and text messages to the jury. The prosecutor also told the jury,
without any objection from the defense, that “[y]ou’re going to
hear [Salvador] tell you that the person who killed her was
[appellant] by the scratches she left on his neck as she fought for
her life.”
       For the first time on appeal, appellant contends the
prosecutor committed reversible error by “purporting to speak in
the victim’s voice to accuse [appellant] of the murder.” Although
he acknowledges the lack of any objection below, he asserts that
any such objection would have been futile. He offers that “[o]nce
jurors felt the emotional force of the channeling of the victim, it is
doubtful that all 12 could have erased the effect from their
memory and emotions, no matter how vehement an admonition
the court might devise.” Assuming that the claim is forfeited,




                                 18
appellant alternatively contends that his trial attorney’s failure
to object amounts to ineffective assistance of counsel.
       We are not persuaded that an admonition would have been
futile. “[T]he success of an admonition is not measured by
whether the jury would be expected to forget the improper
comment entirely, but instead whether the jury could be expected
to apply the law properly despite that comment.” (People v.
Ennis (2010) 190 Cal.App.4th 721, 737.) Moreover, we “presume
that jurors follow instructions not to be swayed by sympathy or
prejudice.” (People v. Daveggio and Michaud (2018) 4 Cal.5th
790, 861-862.) The challenged remarks were not so inflammatory
that a timely objection would have been futile. (See People v.
Dennis (1998) 17 Cal.4th 468, 518-519, and cases cited therein.)
Accordingly, the claim is forfeited. (People v. Amezcua and Flores
(2019) 6 Cal.5th 886, 919.)
       We also reject appellant’s claim that his trial counsel
provided ineffective assistance by failing to object. To make such
a showing, appellant must establish both deficient performance
and prejudice. (Strickland v. Washington (1984) 466 U.S. 668,
688, 691-692 [80 L.Ed.2d 674].) In adjudicating such a claim,
courts “need not determine whether counsel’s performance was
deficient before examining the prejudice suffered by the
defendant as a result of the alleged deficiencies. . . . If it is easier
to dispose of an ineffectiveness claim on the ground of lack of
sufficient prejudice, . . . that course should be followed.” (Id. at
p. 697.)
       To establish prejudice in this context, appellant bears the
burden of showing “a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding
would have been different.” (Strickland v. Washington, supra,




                                  19
466 U.S. at p. 694; People v. Centeno (2014) 60 Cal.4th 659, 676.)
Appellant makes no such showing. The court and the parties
emphasized to the jury that counsels’ statements and arguments
were not evidence, and we presume the jury understood and
followed the court’s instructions to that effect. (People v. Erskine
(2019) 7 Cal.5th 279, 303.) In light of the overwhelming evidence
of appellant’s guilt, any error arising from the prosecutor’s
challenged remarks is also harmless. (People v. Fields (1983) 35
Cal.3d 329, 363; People v. Simington (1993) 19 Cal.App.4th 1374,
1378-1379.)
                                  V.
                         Cumulative Error
      Appellant contends that the cumulative effect of the alleged
errors compels reversal of the judgment. Because we reject each
assignment of error, appellant’s claim of cumulative error
necessarily fails. (People v. Avila (2006) 38 Cal.4th 491, 608.)
                           DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                     PERREN, J.

We concur:



      GILBERT, P. J.                 YEGAN, J.




                                20
                  Victor D. Martinez, Judge
             Superior Court County of Los Angeles
               ______________________________

      Richard A. Levy, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General and, Stephanie A. Miyoshi, Deputy Attorney
General, for Plaintiff and Respondent.